Case 1:21-cv-02069-MLB-CMS Document1 Filed 05/16/21 Page 1 of 22

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHEN DISTRICT OF GEORGIA
ATLANTA DIVISON

CLEMENT CRADDOCK, Jr.,
Plaintiff,

VS.
XAVIER BECERRA,
IN HIS OFFICIAL CAPACITY AS

SECRETARY OF U.S. DEPARTMENT
OF HEALTH AND HUMAN SERVICES,

&

U.S. DEPARTMENT OF HEALTH
AND HUMAN SERVICES,

&
SHERRI A. BERGER, MSPH,
IN HER OFFICIAL CAPACITY AS
ACTING CHIEF OF STAFF
U.S. CENTERS FOR DISEASE
CONTROL AND PREVENTION

&
U.S. CENTERS FOR DISEASE
CONTROL AND PREVENTION,

Defendants

COMPLAINT

CIVIL ACTION NO.

1|Page
Case 1:21-cv-02069-MLB-CMS Document1 Filed 05/16/21 Page 2 of 22

Plaintiff Clement Craddock, Jr. ("Craddock") files this Complaint against

the Center for Disease Control ("CDC").

PARTIES AND THEIR ROLE IN THIS CASE
1.

Plaintiff Clement Craddock, Jr., (“Craddock”) is a natural person and a
resident of the State of Georgia.

2.

Craddock was an employee of the Centers for Disease Control and
Prevention (“CDC”). During the time period at issue, Craddock worked as a Lead
Safety and Occupational Health Manager, GS-0018-14.

3.

Craddock worked with the CDC in its Office of Safety, Security, and Asset

Management (OSSAM) in Atlanta, Georgia.
4,

Craddock filed an EEOC complaint alleging that the CDC discriminated
against him on the bases of race, sex, religion, color and disability, and that the
CDC retaliated against him in connection with his Complaints and in response to
his opposition to the CDC’s actions against him. Craddock’s Complaint was filed

June 18, 2018.

2]Page
Case 1:21-cv-02069-MLB-CMS Document1 Filed 05/16/21 Page 3 of 22

The Agency, the CDC, issued a decision on Craddock’s claim on J anuary
30, 2020. The bottom line of the decision was that the Agency’s investigation of
Craddock’s allegations found no unlawful discrimination or retaliatory (action)
was established.

6.

During the investigation, CDC had employees answer questions based on a
standard questionnaire that was very general, and then created “affidavits” based
on the responses to the questions, which were basically denials of wrongdoing
delivered in a very suggestive format. Craddock was not allowed to obtain
discovery during the investigation.

7.

Craddock appealed the January 30, 2020 CDC decision to the EEOC, and
the EEOC affirmed the decision of the CDC on October 14, 2020. Craddock
requested that the EEOC reconsider the October 14, 2020 decision, and the
EEOC denied the request by Decision on Request for Reconsideration dated
February 9, 2021.

8.
Both the Decision on the Appeal delivered on October 14,2020, and the

Decision on Request for Reconsideration were entered by Carlton M. Hadden,

3|Page
Case 1:21-cv-02069-MLB-CMS Document1 Filed 05/16/21 Page 4 of 22

Director, Office of Field Operations of the EEOC. It is reported that under

Hadden, discrimination by federal agencies is found in less than 3% of cases.

9.

A key driver of the dearth of findings of discrimination in federal agency
discrimination cases is that the employee is deprived of the ability to conduct the
employee’s own investigation and obtain meaningful discovery.

10.

Thus, Craddock files this federal action to obtain de novo consideration of

his claims with accompanying discovery.
11.

The Decision on Request for Reconsideration informed Craddock that he
has the right to file a civil action in an appropriate United States District Court
within 90 calendar days from the date he received the Decision, stating that the
presumption was that the decision was received within five (5) calendar days.
The Decision further stated that the office of Field Operations in Washington
D.C, mailed the Decision to Craddock in Austell, Georgia. Craddock received
the decision at the earliest on Tuesday, February 16, 2021 in light of COVID,
which would be the same day that the method of counting time under federal law
when the period is less than seven days (excluding Saturdays and Sundays)

would conclude the five-day period.

4|Page
Case 1:21-cv-02069-MLB-CMS Document1 Filed 05/16/21 Page 5 of 22

12.

Craddock had 90 days after the date of the receipt of the Decision on
Request for Reconsideration to file a civil action such as this one. Based on the
earliest correct date of receipt of February 16, 2020, the 90« day thereafter would
be Monday, May 17, 2021. Even if the presumption described in the Decision
concerning receipt of the Decision on the fifth day after the Decision was mailed,
this would make the day of receipt Monday, February 15, 2021 (mail not being
delivered on Sunday February 14, 2021). Calculating the period this way, the 90"
day thereafter is Sunday, May 16, 2021—however, under federal law, the falling
of a deadline on a Sunday extends the period through the following Monday,
May 17, 2021. Either way, the deadline for Craddock’s filing this action is May
17, 2021, and so it is timely.

13.

The Decision on Request for Reconsideration firmly states that Craddock
must name as the defendant in the Complaint the person who is the official head
of the Agency, the CDC, or the Department head, identifying that person by his
or her full name and official title. Craddock has therefore done so in this

complaint.

14,

5|Page
Case 1:21-cv-02069-MLB-CMS Document1 Filed 05/16/21 Page 6 of 22

Defendant Secretary Xavier Becerra is the agency head of the U.S.
Department of Health and Human Services (HHS) and is sued in his official
capacity, and he is subject to the jurisdiction of this Court.

15.

Defendant HHS is an agency of the United States and it is subject to the
jurisdiction of this Court.

16.

Defendant Sherri A. Berger, MSPH, is the Acting Chief of Staff for the
Centers for Disease Control and Prevention (CDC) and is the agency head
responsible for the challenged agency action. She is sued in her official capacity,
and she is subject to the jurisdiction of this Court.

17.

Defendant CDC is an agency of the United States located within HHS and

headquartered in Atlanta, Georgia, and it is subject to the jurisdiction of this

Court.

JURISDICTION AND VENUE
18.
This Court has federal question jurisdiction pursuant to 5 U.S.C. § 702 and
28 U.S.C. § 1331 as this matter involves questions arising under the Constitution

of the United States and the Administrative Procedure Act.

6|Page
Case 1:21-cv-02069-MLB-CMS Document1 Filed 05/16/21 Page 7 of 22

19.
This Court has the authority to grant declaratory and injunctive relief in this

matter pursuant to 28 U.S.C. §§ 2201 and 2202.

20.

Venue for this action properly lies in this district pursuant to 28 U.S.C. §§
1391(b)(1) and (2) because one defendant resides in this judicial district under 28
U.S.C. 1391 (c)(2), and because a substantial part of the events or omissions giving
rise to the claim occurred in this judicial district.

21,

Under applicable federal procedure, this action is de novo and Craddock is

entitled to discovery as in any other case filed in this Court, and to a decision on

the merits of his case from this Court apart from the decision(s) of the EEOC.

STATEMENT OF FACTS
22.
Craddock initially complained to the Centers for Disease Control and
Prevention, Office of Equal Employment Opportunity on June 20, 2018 and
alleged that the CDC discriminated against him based on race, sex, religion,

color, disability, age, and reprisal.

7|Page
Case 1:21-cv-02069-MLB-CMS Document1 Filed 05/16/21 Page 8 of 22

23.

Specifically, the CDC discriminated against Craddock as follows:
a. Relocating him from the Emory Campus to the Chamblee Campus, in late
May 2016, for the express purpose of diminishing his standing with the CDC as a
black man with an elevated title, a high GS ranking, and substantial responsibilities
entrusted to him—a man exiled away from the nerve center of the CDC and made
visually and practically invisible;
b. Coupling the transfer of his office to Chamblee with a diminishment of duties
and a degradation of this title, which accomplished the CDC’s intent to diminish
Craddock’s status in the agency, that intent embodied in and personified by several
of his supervisors, and acted on by them to Craddock’s detriment;
c. not providing Craddock with an office at the Chamblee campus for a five
month period between May and September of 2016, intentionally and with the
specific knowledge that lacking an office would make it difficult for him to get his
work done; indeed the very denial of the office cementing visually the reduction of
Craddock’s role with the agency, and that visual was later exacerbated by assigning
Craddock an “office” about which there has been a debate: was it a former closet, a
former storage room, or something better, that was still not an office?
d. failing to provide him the same special office furniture and other office

equipment, including a special computer keyboard and audio equipment, all of

8|Page
Case 1:21-cv-02069-MLB-CMS Document1 Filed 05/16/21 Page 9 of 22

which he had formerly utilized at the Emory Campus; failing to provide these items
for a seven month period between May and December 2016, even though they were
required by reasonable accommodations of his disabilities the CDC had granted to
Craddock; CDC had acknowledged that it was obligated to provide reasonable
accommodations to Craddock in light of disabilities from which Craddock suffered
at the relevant time, some of which were associated with his military service, and all
of which had been recognized for a long time by the CDC as chronic conditions that
required specific accommodations. Specifically, Craddock had and still has a hearing
impairment and mobility impairments caused by herniated disks in his back, neck
issues, knee problems which required surgery, and other musculoskeletal problems
that affect his sitting, standing, and walking, as well as chronic PTSD from his
military service;

e. failing to respond to expressed concerns from Craddock specifically about the
obvious discriminatory image CDC chose to display, where much lower ranking GS-
7s and GS-9s had office, and GS-14 Craddock, around the office, looked like a
homeless man;

f. denying, when Craddock proposed a solution which would allow him to stop
his humiliation and get work done at his house where all needed equipment was
present—Craddock’s request to work from home was denied despite the fact that

many others in the office were allowed to work from home;

9|Page
Case 1:21-cv-02069-MLB-CMS Document1 Filed 05/16/21 Page 10 of 22

g. being accused of not working and being nastily told by his then supervisor
Darin Carroll that Darin was the only supervisor to fire 9even) a GS-15—Carroll
specifically saying this as a threat while he was coupling his threat with false
accusations that Craddock wasn’t working;

h. putting Craddock, who had an excellent work record prior to his association
with Carroll and another supervisor, Kristi Meadows, on consecutive performance
plans on January 31, 2017, July 27, 2017, and February 5, 2018, as a form of
harassment, giving Craddock intentionally low and unjustified ratings, while at the
same time ironically acknowledging that he should be performing some of the duties
they had taken away from him.

24.

The CDC had previously made a specific decision to demote Craddock and to
accuse him in connection with the demotion of not performing duties which had
been assigned, not having people to supervise to “justify” his supervisory
designation, and not being charged with “emergency response coordination” in fact,
although that was one of his designated duties. This along with the threat and the
unjustified performance plans, issues about his step pay increase, slammed doors in
his face, intentionally inconvenient assignments around holidays such as
Thanksgiving, intentionally disregarding Craddock’s requests for leave,

intentionally assigning work to Craddock not appropriate for a GS-14, that could

10|Page
Case 1:21-cv-02069-MLB-CMS Document1 Filed 05/16/21 Page 11 of 22

have been performed by other available employees with the appropriate, much lower
grade, and cooking up unnecessary spats regarding Craddock’s work and use of
leave time put Craddock in a position where he first had to take FMLA leave and

eventually believed he was going to have to retire to avoid being fired.

25.

The CDC has tried to justify its treatment of Craddock by saying his whole
group of employees were being funneled into a new branch, what would become
the Quality and Compliance Branch. Were that the case, given Craddock’s
seniority and GS-14 ranking, he should have been allowed to compete for the
management position over the new branch. However, when Craddock raised this
very point with Carroll, this was the point at which Carroll, who had not even had
the courtesy of introducing the heir apparent to his GS-14, delivered his threat, and
then thereafter retaliated against Craddock, with the transfer, the no office, the no

legally required reasonable accommodations, etc.
26

The CDC had the option to as a part of the reorganization they claimed they
were effectuating of giving Craddock staff to supervise. However, the CDC was

antagonistic to black men, particularly more experienced black men like Mr.

11|]Page
Case 1:21-cv-02069-MLB-CMS Document1 Filed 05/16/21 Page 12 of 22

Craddock, actually performing in a supervisory role. So the choice for the new

Quality and Compliance Branch was a white woman.

27.

The CDC chose the path of belittling and denigrating Craddock’s service to
the agency, and of exposing him to the later charge that he was not really acting as
a supervisor, by removing employees from his supervision, trying to bring their

claim into a position of truth to put Craddock in subordinate place.
28.

The CDC also intentionally changed its prior practices of how emergency
response coordination was carried out. In the past, Craddock was directly and
heavily involved in the emergency response coordination effort, even traveling
internationally several times as part of that effort and supervising a team of

employees as part of that effort.
29.

The CDC made choices repeatedly to deprive Craddock of staff to supervise,

emergencies to respond to, and duties to perform, and actively hired other

12|Page
Case 1:21-cv-02069-MLB-CMS Document1 Filed 05/16/21 Page 13 of 22

employees, white men and women, for the specific purpose of encroaching on or

completing divesting him of the functions he had previously served the CDC.
30.

The CDC marginalized Craddock for the specific purpose of justifying the

hidden fait accompli it was planning, that Craddock would be forced to retire.
31.

The CDC discriminated against Craddock because of his race, his age, his
sex, and his disability, in effect castrating him, and leaving him impotent in the
organization, to accomplish its goal to force Craddock to retire--- for the purpose
of replacing him with someone of the age, sex, race, and non-disabled status

required.

31.

The CDC accomplished the fait accompli and Craddock did retire, being

constructively discharged,

34,

The CDC did not provide legitimate non-discriminatory reasons for its

actions against Craddock, and the CDC when it considered the claim through the

13|Page
Case 1:21-cv-02069-MLB-CMS Document1 Filed 05/16/21 Page 14 of 22

ALJ did not even require that the individual employees of EEOC who were
discriminating against Craddock provide evidence that was subject to cross
examination, so that their purported non-discriminatory reasons for Craddock’s
treatment were tested. Instead, sua sponte the ALJ announced that the ALJ would

rule on summary judgment.
35.

Instead, the CDC and later the EEOC decisions simply recited that non-
discriminatory reasons had “been asserted” or had been articulated. But no inquiry

was made as to whether the reasons were a pretext.
36.

Faced with an intolerable and unsustainable situation, Craddock had tried to
advocate for himself to the CDC, pleading with the CDC to provide just the
required accommodations CDC had already recognized it was required to provide
given Craddock’s physical and mental state. The CDC, in violation of the law,
unilaterally decreed that the CDC would not provide the legally required
accommodations to Craddock, and the CDC retaliated against him for insisting

they be provided.

37.

14| Page
Case 1:21-cv-02069-MLB-CMS Document1 Filed 05/16/21 Page 15 of 22

Craddock had been a reliable performer with much more of a historical
personal stake in the CDC than the more recent interlopers who went on a witch
hunt against him. Even as a worker with multiple disabilities, Craddock performed
at a high level as long as he was receiving the legally required accommodations so
that he could perform the essential functions of his job. Craddock was
discriminated against by Defendants—because of his disabilities, in violation of

the Americans With Disabilities Act.
38.

The CDC acted with specific intent to harm Craddock, by denying him the
reasonable accommodations he was entitled to in his job, by publicly shaming him
as a black man when they wanted him out, and by retaliating against Craddock
when they decided they did not want to bother with providing the legally required

accommodations, regardless of his protestations.

COUNT ONE: VIOLATIONS OF TITLE VII: 42 U.S.C. 2000¢

39.

Bostock v. Clayton County makes the question of whether Title VII is
violated very easy. Would the decision have been different had Craddock been
other than black? The obvious answer to this question is of course.

15|Page
Case 1:21-cv-02069-MLB-CMS Document1 Filed 05/16/21 Page 16 of 22

40.

Bostock v. Clayton County is focused totally on the complaining
individual—in relation to the individual Plaintiff’s claim of discrimination, his
membership in the protected class such as race, or color, or sex only has to be a
motivating factor for the adverse employment decision (lower standard); or a "but
for" cause of the adverse employment action (higher standard)-- in order to be

actionable as a Title VII violation.

41.

As to Craddock, the CDC’s decisions had as a but for factor his race, color
and sex. He was discriminated against in favor of white people, and women. He
was displaced by white women and white men, and actually was not even
considered as a possible manager over the new the Quality and Compliance

Branch.

42.

16|Page
Case 1:21-cv-02069-MLB-CMS Document1 Filed 05/16/21 Page 17 of 22

Craddock did not retire voluntarily but instead was constructively

discharged.

43.

Accordingly, Craddock is entitled to all the relief Title VII provides to him
against the CDC.

COUNT TWO: VIOLATIONS OF THE AGE DISCRIMINATION IN
EMPLOYMENT ACT

44,

Again, as provided in Bostock, a motivating factor for, if not a but for cause

 

of, the adverse employment actions Craddock suffered was his age, as he was in

the protected class under the ADEA being over 40. People under 40 were favored

17 |Page
Case 1:21-cv-02069-MLB-CMS Document1 Filed 05/16/21 Page 18 of 22

over Craddock because they were younger, and therefore Craddock is entitled to

all the relief the ADEA provides to him against the CDC.

COUNT THREE : VIOLATIONS OF THE AMERICANS WITH
DISABILITIES ACT

45.

Again, as provided in Bostock, a motivating factor for, if not a but for cause

 

of, the adverse employment actions Craddock suffered was his numerous

disabilities which the CDC was already obligated to provide accommodations for.

46.

Craddock was in the protected class under the ADA being disabled and

entitled to reasonable accommodations. People not disabled were favored over

18|Page
Case 1:21-cv-02069-MLB-CMS Document1 Filed 05/16/21 Page 19 of 22

Craddock because they did not require reasonable accommodations, and therefore

Craddock is entitled to all the relief the ADA provides to him against the CDC.

COUNT FOUR: VIOLATION OF FREE SPEECH RIGHTS

47.

Craddock received adverse employment actions because he spoke out
against the racism, sexism, ageism and disability discrimination practiced by the

CDC generally—apart from his own victimhood.

48.

The CDC violated 42 USC 1981, 1983 and Plaintiff's First

Amendment Rights under the U.S Constitution, in so doing, entitling

Craddock to damages.

19|Page
Case 1:21-cv-02069-MLB-CMS Document1 Filed 05/16/21 Page 20 of 22

COUNT FIVE —ATTORNEYS’FEES AND PUNITIVE DAMAGES

49.

The CDC’s actions showed an entire want of care amounting to a conscious
of indifference to the consequences of their actions, and/or were willful and
wanton, and/or were motivated by malice, and/or showed a specific intent to harm

Craddock.
50.

Therefore, the CDC is liable to Craddock for punitive damages in an amount
to be determined in the enlightened conscience of the jury in an amount of at least

$250,000.
51.

Craddock is also entitled to attorneys’ fees under the statutes cited above.

WHEREFORE, Craddock prays that the court grant him a judgment against
Defendants including various components as follows:
1. A judgment for Craddock against CDC for back pay from the date of his

resignation until judgment is entered against CDC on this claim, in an amount

20|Page
Case 1:21-cv-02069-MLB-CMS Document1 Filed 05/16/21 Page 21 of 22

to be proven at trial, plus front pay as appropriate, or reinstatement as
appropriate.

2.An order providing additional remedies to Craddock such as provision of the
value of health insurance benefits, vacation pay, paid time off, retirement or
pension benefits, and other relief as the Court deems proper.

3. A judgment for Craddock against CDC for reasonable attorneys’ fees to be to
be determined under applicable procedure;

4.A judgment in favor of Craddock for punitive damages against the CDC
because of their willful and wanton conduct, malice and their conscious
indifference to the consequences of their actions, up to the cap of $ 250,000, or if
the jury finds that the CDC acted with specific intent to harm Craddock, so that
punitive damages are uncapped, in an amount to be determined pursuant to
applicable procedure.

5.Such other and further relief as the Court deems just and proper.

PLAINTIFF HEREBY DEMANDS A JURY TRIAL ON ALL

ISSUES SO TRIABLE.

Respectfully submitted this 16" day of May, 2021.

DALZIEL LAW FIRM

21|Page
Case 1:21-cv-02069-MLB-CMS Document1 Filed 05/16/21 Page 22 of 22

s/ Charles M. Dalziel, Jr.
Charles M. Dalziel, Jr.
Georgia Bar No. 203730

31 Atlanta Street Suite 200
Marietta GA 30060

(404) 735-0438
chuck@dallziellawfirm.com

Attorney for Plaintiff

22|Page
